Citation Nr: 1123306	
Decision Date: 06/17/11    Archive Date: 06/28/11

DOCKET NO.  98-08 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for service connection for an eye disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1952 to November 1953, including combat service during the Korean Conflict, and his decorations include the Combat Infantryman Badge.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a September 1997 decision of the RO that, in pertinent part, declined to reopen a claim for service connection for an eye disability on the basis that new and material evidence had not been received.  The Veteran timely appealed.

In May 1997, the Veteran and his wife testified at an RO hearing.  

In a December 2001 decision, the Board denied service connection for conjunctivitis.

The Veteran appealed the December 2001 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2002 Joint Motion for Remand, the parties moved to vacate the Board decision, in part, and remand the case to the Board.  The Court granted the motion.  Thereafter, the case was returned to the Board.

In July 2003, January 2007, and July 2010, the Board remanded the matter for additional development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The reopened claim of service connection for an eye disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In November 1995, the RO declined to reopen the Veteran's claim for service connection for an eye disability.  The Veteran did not appeal within one year of being notified.  

2.  Evidence associated with the claims file since the November 1995 denial contributes a more complete picture of the circumstances surrounding the origin of the Veteran's disability, and is so significant that it must be considered in order to fairly adjudicate the claim. 


CONCLUSION OF LAW

The evidence received since the RO's November 1995 denial is new and material, and the claim for service connection for an eye disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the Veteran's eye disability claim and remands it for further development.  As such, no discussion of VA's duty to notify and assist is necessary.

Records reflect that the RO originally denied service connection for an eye disability in September 1959 on the basis that the Veteran was treated for an acute eye infection in service, and no recurrence was shown in service.  The Veteran appealed that decision; and the Board denied service connection for conjunctivitis in April 1960, on the basis that no abnormality of the eyes was found at service discharge examination, and no eye disease was then diagnosed post-service.  In August 1991, the RO denied service connection for presbyopia on the basis that the eye condition is considered by VA as a constitutional or developmental abnormality, and not a disability under law.  Subsequent decisions by the RO declined to reopen the Veteran's claim for service connection for an eye disability on the basis that new and material evidence had not been submitted.

The evidence of record at the time of the last denial of the claim in November 1995 included the service treatment records; VA treatment records; private treatment records; August 1959, March 1973, and April 1977 VA examination reports; statements by the Veteran's wife; and the Veteran's statements.

Service treatment records show that the Veteran was hospitalized and treated for moderate conjunctivitis of the left eye in December 1952.  Records also include a finding of high altitude retinopathy.  Clinical evaluation of the Veteran's eyes at the time of his discharge examination in November 1953 revealed no abnormalities.

VA examination of the Veteran's eyes in August 1959 was negative.  Private treatment records include a finding of subacute follicular conjunctivitis of the right eye in December 1959.  Hypermetropia was diagnosed in August 1970.  VA treatment records include diagnoses of presbyopia and allergic conjunctivitis in December 1971.  VA examination of the Veteran's eyes in March 1973, and again in September 1973, included diagnoses of chronic conjunctivitis, very mild, of each eye; and refractive error.

Statements of the Veteran's wife are to the effect that the Veteran had continuous irritation in the eyes and loss of vision.  The Veteran also stated that he was treated for conjunctivitis on active duty.  Based on this evidence, the RO concluded in November 1995 that the evidence was not new and material, and did not contain current findings of bilateral conjunctivitis.

The present claim was initiated by the Veteran in May 1996.  VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Regarding petitions to reopen filed prior to August 29, 2001, 38 C.F.R. § 3.156(a) provides that "new and material evidence" is evidence not previously submitted that bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and which by itself or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim.  New evidence will be presumed credible solely for the purpose of determining whether the claim has been reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence added to the record since November 1995 includes a May 1997 hearing transcript, private treatment records, and the Veteran's statements.  The new evidence includes the Veteran's sworn testimony that his eye problems have been present since service.  He has reported serving in combat, and testified in May 1997 that he was "confined in an attack in Korea," which affected his eyesight.  The Veteran stated that he got inside of a bunker, and was confined for 21 days.  He testified that the confinement diminished his eyesight, and that he temporarily had "no vision."  He reported that he was given a prescription for eyeglasses and for eye drops.  The Veteran also stated that he did not see well ever since Korea, and that he had been treated for conjunctivitis.  

The private treatment records include diagnoses of diabetic retinopathy and cataracts, and indicate that the Veteran was treated for chronic conjunctivitis in 2006.  The Veteran's testimony reflects a continuity of eye problems post-service.  Pursuant to 38 C.F.R. § 3.303(b) (2010), the Veteran may establish the second and third service connection elements by demonstrating continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Given the presumed credibility, the additional evidence raises a reasonable possibility of substantiating the claim for service connection.  Hence, the Veteran's application to reopen the claim for service connection for an eye disability must be granted. 38 U.S.C.A. § 5108. 


ORDER

New and material evidence has been submitted to reopen the claim for service connection for an eye disability; to this extent only, the appeal is granted.

REMAND

In light of the Veteran's competent testimony that he has had eye problems since service, which is corroborated by the report of his spouse, who has known him since that time, the Board finds that a VA examination is necessary to adjudicate the merits of this appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2010).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  After associating any pertinent, outstanding records with the claims folder, afford the Veteran a VA examination to identify all current disability underlying the Veteran's current complaints of eye problems and its likely etiology and or onset of the condition.  The claims file must be made available to the examiner for review.  The examiner is requested to determine:

For each eye disability, the examiner should indicate whether it is at least as likely as not that it is etiologically related to service; had its clinical onset in service, or is a residual of eye injury-specifically, to include the Veteran's confinement in a bunker for 21 days in Korea, as reported by the Veteran during combat while serving in Korea; his hospitalization for moderate conjunctivitis, as shown in service treatment records; or is otherwise related to active duty.  In offering this assessment, the examiner must acknowledge and discuss the competent report of the Veteran and his spouse of a continuity of eye problems since service.

The examiner should also discuss the December 1959 report by Zoltan I. Koppel, who noted the Veteran's history of having "burning, tearing, dazzling and poor vision of the right eye since service" and diagnosed the Veteran as having follicular conjunctivitis of the right eye; the August 1959, March 1973, and April 1977 VA examination reports; the post-service treatment records identified above; and the Veteran's testimony.  The examiner should provide a rationale for the opinions.

2.  Then readjudicate the appeal.  In doing so the RO must specifically consider 38 U.S.C.A. § 1154(b) (West 2002) and 38 C.F.R. § 3.304(d) (2010) given the Veteran's decorated combat service.  If the benefits sought are not fully granted, the RO must issue the Veteran and his representative a supplemental statement of the case (SSOC) before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


